Title: From George Washington to William Heath, 17 December 1782
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Newburgh Decr 17th 1782
                        
                        It was not until the arrival of the last eastern Mail, that I was favoured with your Letter of the 29th
                            Novembr. Of the Prisoners you mention to have returned from Canada, not more than five have come on to Camp; nor do I know
                            what has become of the remainder of them; I wish (if it can possibly be avoided) they may not be lost to the public.
                        The report of the relief of Gibralter has proved but too true, as it is confirmed by a late arrival from
                            Cadiz at Philadelphia; what effect this event will have, in accelerating or retarding a general pacification; time alone
                            must determine—By a recent account from Mr Harrison our Commercial Agent at Cadiz it appears that M. de la Perreuse of the
                            Sceptre, had with that Ship, and two Frigates returned from a successfull Enterprize against the Enemy’s possessions in
                            Hudsons Bay, having entirely destroyed the Establishment and Property of the English on that Coast, estimating the damage
                            at 10 Millions of Livres.
                        The preparations for the derangement of the Massachusetts’ & Connecticut Lines go on as well as I
                            expected—No promotions have yet been made by Congress; nor have we any intelligence of importance from any quarter. I am,
                            Dear Sir With great regard & esteem Your Most Obedt Servt
                        
                            Go: Washington
                        
                    